NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-1057

                                  DR. AJAY SINGHAL,

                                                        Plaintiff-Appellant,

                                            v.

                        MENTOR GRAPHICS CORPORATION,

                                                        Defendant-Appellee.


      Dr. Ajay Singhal, of Los Altos, California, pro se.

       Matthew C. Phillips, Stoel Rives LLP, of Portland, Oregon, for defendant-
appellee.

Appealed from: United States District Court for the Northern District of California

Judge James Larson
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2009-1057

                                 DR. AJAY SINGHAL

                                                            Plaintiff-Appellant,

                                           v.

                        MENTOR GRAPHICS CORPORATION,

                                                            Defendant-Appellee.

                           ___________________________

                               DECIDED: May 6, 2009
                           ___________________________

Appeal from the United States District Court for the Northern District of California in
case no. 07-CV-1587, Judge James Larson.

Before MAYER, FRIEDMAN, and RADER, Circuit Judges.

RADER, Circuit Judge.

      The United States District Court for the Northern District of California dismissed

this case in favor of Mentor Graphics Corporation (“Mentor”) and against Dr. Ajay

Singhal’s (“Dr. Singhal’s”) co-inventorship action. Final Judgment, No. C07-01587-JL

(N.D. Cal., filed Sept. 22, 2008). Dr. Singhal appeals the final judgment that he is not

an inventor of the subject matter in U.S. Patent Application No. 10/827,990 (“the ’990

Application”), U.S. Patent Application No. 10/951,710 (“the ’710 Application”), U.S.

Patent Application No. 11/123,340 (“the ’340 Application”), and U.S. Patent Application

No. 11/126,069 (“the ’069 Application”). These applications claim methods and systems

that detect defects for microdevices and integrated circuit layouts. Because Dr. Singhal
did not oppose Mentor’s motion for partial summary judgment and raises new

arguments for the first time in this appeal, this court affirms.

                                              I.

       Dr. Singhal brought suit under 35. U.S.C. § 256 to correct inventorship of the four

patent applications assigned to Mentor.        Dr. Singhal also asserted other causes of

action against Mentor in the district court, but only appeals the final judgment on

inventorship.

       At Mentor, Dr. Singhal worked on designs for manufacturing integrated circuits.

Dr. Singhal posits three claims of co-inventorship of the four disputed patent

applications.   First, he worked temporarily with Dr. Juan Andres Torres Robles, one of

the five named inventors of the ’069 Application and the sole inventor of the ’340

Application. Second, he disclosed an eleven-page PowerPoint presentation, titled A

Method to Improve Design Verification for Semiconductor Manufacturing, to his

supervisor and other Mentor employees. Third, he submitted a two-page document to

the Mentor in-house patent counsel requesting a patent application for an invention,

titled Method to Improve Semiconductor Design Verification.           These documents

allegedly provide evidence that Dr. Singhal contributed to the inventions disclosed in the

four patent applications.

       Before the district court, Mentor filed a motion for partial summary judgment that

Dr. Singhal is not a co-inventor of the four patent applications and that Mentor is the

sole owner of the applications. See Defendant’s Memorandum in Support of Mentor

Graphic’s Motion for Summary Judgment of Patent Inventorship and Ownership, No.

C07-CV-1587-JL (N.D. Cal., filed March 13, 2008). In support of the motion, Mentor



2009-1057                                     2
submitted declarations from five of the six inventors listed on the disputed patent

applications and the patent attorneys who prepared and filed the applications.         Id.

Mentor also submitted Dr. Singhal’s deposition testimony, interrogatory responses,

admissions, and documents produced in discovery. Id.

       In response, Dr. Singhal informed the district court, “Based on defendant’s

Memorandum . . . in Support of th[e] motion, the evidence defendant submitted . . . and

based upon evidence elicited through discovery and [plaintiff’s] further investigation and

analysis of those facts, plaintiff can find no good faith basis to oppose the motion and

therefore does not do so.”     Plaintiff’s Statement of Non-Opposition to Defendant’s

Motion for Partial Summary Judgment, No. C07-CV-1587-JL, at *1 (N.D. Cal., filed

March 19, 2008) (“Plaintiff’s Response”). Without material factual issues, the district

court granted Mentor’s motion. Order Granting Partial Summary Judgment, No. C07-

CV-1587-JL, slip op. at *2 (N.D. Cal., filed May 6, 2008).

       After Mentor dismissed its pending counterclaims and the court received Dr.

Singhal’s July 2, 2008, motion for voluntary dismissal, the district court entered final

judgment.    Dr. Singhal now argues that the district court erred.       This court has

jurisdiction over this appeal under 28 U.S.C. § 1295(a)(1).

                                            II.

       This court reviews a grant of summary judgment without deference. Pickholz v.

Rainbow Techs., Inc., 284 F.3d 1365, 1371 (Fed. Cir. 2002) (citing Ethicon Endo-

Surgery, Inc. v. U.S. Surgical Corp., 149 F.3d 1309, 1316 (Fed. Cir. 1998)). Summary

judgment is appropriate if the record discloses no genuine issues of material fact.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).



2009-1057                                   3
       Before the district court was Mentor’s motion for partial summary judgment and

Dr. Singhal’s response offering no opposition to the motion. Without more, the district

court properly detected no genuine issues of material fact on Dr. Singhal’s inventorship

claims. The district court, thus, properly granted summary judgment and dismissed the

case. Indeed, Dr. Singhal sought voluntary dismissal.

       Dr. Singhal's argument that his response filed by his lawyer was contrary to his

instructions is not availing. A litigant is bound by the “acts or omissions” of his chosen

lawyer. Link v. Wabash R.R. Co., 370 U.S. 626, 633-34 (1962). “[I]f an attorney’s

conduct falls substantially below what is reasonable under the circumstances, the

client’s remedy is against the attorney in a suit for malpractice.” Id. at 634 n.10. See

also Nelson v. Boeing, 446 F.3d 1118, 1118 (10th Cir. 2006) (stating same).

       In this appeal, Dr. Singhal presents two new arguments not presented below,

challenging the district court’s grant of partial summary judgment. First, Dr. Singhal

argues that he conceived parts of the subject matter of the patent applications in issue

before the named inventors. Second, he argues that Mentor’s evidence supporting its

motion did not negate Dr. Singhal’s claim as a co-inventor. This court generally does

not consider arguments raised for the first time on appeal. See, e.g., Innogenetics, N.V.

v. Abbott Labs., 512 F.3d 1363, 1376 n.5 (Fed. Cir. 2008); Interactive Gift Exp., Inc. v.

Compuserve Inc., 256 F.3d 1323, 1344 (Fed. Cir. 2001). Thus, because Dr. Singhal

raises these arguments for the first time on appeal, this court continues to sustain the

district court’s proper action.




2009-1057                                   4
                                          III.

      For the forgoing reasons, this court affirms the district court’s grant of partial

summary judgment and final judgment dismissing this case.



                                       AFFIRMED



                                        COSTS

Each party shall bear its own costs.




2009-1057                                  5